Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 13, 2012                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144120                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 144120
                                                                    COA: 302762
                                                                    Kent CC: 10-011177-FH
  RYAN MICHAEL BYLSMA,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 27, 2011
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1). At
  oral argument, the parties shall address (1) whether the Michigan Medical Marihuana Act
  (MMMA), MCL 333.26421 et seq., permits qualifying patients and registered primary
  caregivers to possess and cultivate marijuana in a collective or cooperative; and (2)
  whether, under the circumstances of this case, the defendant was entitled to immunity
  from prosecution for manufacturing marijuana under § 4 of the MMMA, MCL
  333.26424, or entitled to dismissal of the manufacturing charge under the affirmative
  defense in § 8 of the act, MCL 333.26428. The parties may file supplemental briefs
  within 14 days of the date of this order, but they should not submit mere restatements of
  their application papers.

        The Attorney General, the Criminal Defense Attorneys of Michigan, and the
  Prosecuting Attorneys Association of Michigan are invited to file briefs amicus curiae.
  Other persons or groups interested in the determination of the issues presented in this
  case may move the Court for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 13, 2012                  _________________________________________
           s0912                                                               Clerk